Title: To Alexander Hamilton from William Ellery, 19 April 1791
From: Ellery, William
To: Hamilton, Alexander


Custom HouseNewport [Rhode Island] 19th. Apl. 1791
Sir,
I have received two pressing letters, one from the Surveyor of the Port of Warren & Barrington and the other from the Surveyor of the Port of East-Greenwich respecting boats for their Ports, extracts from which I now present to you.
“Agreeably to your request, (writes Mr. Phillips) I shall describe the Port of Warren and Barrington, and the parts adjoining. The Port of Warren lies on Palmer’s river about two miles up its mouth, trending about NE and SW Warren laying on the Eastside & Barrington on the West. (NB. the Extracts referred to after I began to write this I thought it would be best to send inclosed in separate papers). It appears to me that a boat for each of these ports would be useful, a small two mast boat for Warren and Barrington, and a boat of one mast, to carry a sail occasionally for East-Greenwich. The two mast boat belonging to this Port is too small for it, and I think will suit Warren & Barrington, and may be from thence employed at times in the North part of this District to advantage. If you should approve of it, I will get a suitable boat built for this Port, station our present boat at Warren, and furnish East Greenwich with what I conceive would be a proper boat for that Port. The cost of both boats equipped will be about 160 dollars. I daily expect applications from Bristol, and Pawcatuck for boats, and perhaps from North Kingstown, neither of them having a Custom House boat.
I have received your letter of the 6th. of this month respecting the Schooner Fly, and, when Mr. Brightman comes to town, if what you have written should not fully convince him I will, altho’ I shall despair of success, endeavour to contribute to his conviction. He desired me to write to you to obtain your consent that his goods might be excused from paying duties, and that his Schooner, altered, and enlarged as She was, might be Registered. I told him that convinced, as I was, that the duties had legally accrued, and that the vessel had not by the alterations and additions made to her become American I could not with any propriety comply with his request. What alterations and changes are required to metamorphose a foreign built vessel into an American built vessel the Laws of the United States do not inform me. I wish to know whether the purchaser of a foreign built vessel seized and legally condemned, being a citizen of the United States, would be entitled to a register for such vessel. The law is silent here; but if vessels so circumstanced are not admitted to the privileges of American built vessels, few if any citizens will bid for them.
You will receive with this a weekly return of monies on hand, the copy of an endorsement of the change of master on a Certife of Regr. No. 64. granted at this Port, Decr. 3. 1790 and the copy of a similar endorsement on Enrollment No. 19 granted at this port Sepr. 10 1790.
I am Sir yr. most obedt. servt.
W Ellery Collr
Secry of the Treasury
